Exhibit FOR IMMEDIATE RELEASE:October 1, 2008 Key Technology Exercises Option to Acquire Headquarters Property WALLA WALLA, WA Key Technology, Inc. (Nasdaq: KTEC) today announced that it has exercised its purchase option and has purchased its Avery Street facility and grounds from the Port of Walla Walla.The 20-acre parcel, located in Walla Walla, Washington, houses the Company’s corporate headquarters and primary manufacturing facility and has been under lease from the Port since The purchase price was approximately $6.5 million.The Company intends to pursue long-term financing for the property and has obtained a firm bank commitment.The loan agreement is expected to be finalized in the first quarter of the Company’s fiscal 2009. David Camp, President and Chief Executive Officer of the Company, commented: “We believe that the purchase of this facility and the related subsequent financing is the most beneficial course of action for our shareholders.We have purchased a valuable asset at an attractive price.Exercising this option will reduce our cost of occupancy and our long-term financial obligations, increase cash flow, and will be immediately accretive to our earnings.The financing option allows the Company to retain flexibility with a strong cash position.” About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing and industrial markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allow processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.
